Fourth Court of Appeals
                                San Antonio, Texas
                                     August 21, 2014

                                   No. 04-13-00275-CV

                                   Joseph MAYZONE,
                                        Appellant

                                             v.

MISSIONARY OBLATES OF MARY IMMACULATE OF TX. and Father Thomas Ovalle,
                            Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-19412
                        Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time to file a motion for rehearing and en banc
reconsideration is GRANTED. Appellant’s motion for rehearing and en banc reconsideration is
due on September 13, 2014.

                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court